Citation Nr: 0737257	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-44 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a disability 
manifested by chest pain.

4.  Entitlement to service connection for arterial 
hypertension, claimed as heart condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
schizophrenia.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from July 1951 to March 
1954, and from October 1954 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claims.

The record reflects the veteran initially requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for June 2007.  However, the veteran 
failed to appear for this scheduled hearing.  Accordingly, 
his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).

The Board notes that the veteran's service medical records 
from his first period of active service are not on file, and 
that, in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski , 1 Vet. App. 
365, 367 (1991).  However, the case law does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996). Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(wherein the United States Court of Appeals for Veterans 
Claims (Court) declined to apply an "adverse presumption" 
where records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not support a finding 
that the veteran currently has PTSD, bronchial asthma, or a 
diagnosed disability manifested by chest pain.

3.  The veteran's hypertension was first shown many years 
after his final separation from active duty, and no competent 
medical opinion is of record which relates such disability to 
military service.

4.  Service connection was previously denied for an acquired 
psychiatric disorder other than PTSD by a March 1973 rating 
decision.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.

5.  A subsequent September 1993 rating decision found that 
new and material evidence had not been received to reopen the 
claim of service connection for a nervous condition.  The 
veteran was informed of that decision, including his right to 
appeal, and he did not appeal.

6.  Although the evidence received since the last prior 
denial of service connection for a psychiatric disorder was 
not previously submitted to agency decisionmakers, it does 
not relate to an unestablished fact necessary to substantiate 
the claim, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for PTSD, bronchial 
asthma, a disability manifested by chest pains, and/or 
arterial hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in September 2003, 
which is clearly prior to the February 2004 rating decision 
that is the subject of this appeal.  In pertinent part, this 
letter informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, he was sent 
additional letters in March 2006 and June 2007 which 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

Here, the Board observes that the veteran was provided with 
letters in April 1973 and October 1993 which notified him of 
the prior denials and the basis for these denials.  Further, 
the September 2003 letter noted the prior denials, and 
informed the veteran that he had to submit new and material 
evidence to show that the condition was incurred in or 
aggravated by active service, which goes to the basis of the 
prior denials.  In addition, this letter summarized the 
standard for new and material evidence by language which 
largely tracks that of the relevant regulatory provisions.  
As such, he has received adequate notice pursuant to Kent, 
supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available, relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, he failed to 
report for his June 2007 hearing, and his hearing request is 
deemed withdrawn.  Moreover, he was accorded a VA respiratory 
examination in September 2003.  Although no other examination 
was conducted regarding his other medical conditions, for the 
reasons stated below the Board finds that no such development 
is warranted in this case.  Consequently, the Board concludes 
that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection noted above, 
the Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

With respect to the hypertension claim, the Board notes that 
the law provides that where a veteran served for at least 90 
days during a period of war or after December 31, 1946, and 
manifests hypertension to a degree of at least 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes 
that the term hypertension means diastolic blood pressure is 
predominantly 90 mm or greater or systolic blood pressure is 
predominantly 160 mm or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a grant of service connection for 
PTSD, bronchial asthma, a disability manifested by chest 
pains, and/or arterial hypertension.

Initially, the Board notes that while the veteran has been 
treated for psychiatric problems, the competent medical 
evidence does not reflect he has a current diagnosis of PTSD.  
Similarly, while the records show complaints of shortness of 
breath, he does not have a current diagnosis of bronchial 
asthma.  For example, the November 2003 VA respiratory 
examination, which included a pulmonary function test, found 
no evidence of asthma.

The Board acknowledges the veteran's complaints of chest 
pain, which he has attributed to his respiratory problems.  
However, for the reasons stated above, the Board has 
concluded that he does not currently have a competent medical 
diagnosis of the claimed asthma.  Moreover, the medical 
evidence does not otherwise show a medically diagnosed 
disability manifested by chest pain.  Service connection is 
not authorized for pain alone, in the absence of a medical 
diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, sub. nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Moreover, without such evidence there is 
no basis to order additional development to include 
additional medical examination(s) or opinion(s).

Turning to the hypertension claim, the Board notes that the 
medical evidence does include a current diagnosis of arterial 
hypertension.  However, there is no indication of the claimed 
disability in the service medical records, or for many years 
thereafter.  His blood pressure was noted as 124/70 
(systolic/diastolic) on his October 1954 enlistment 
examination, and 118/72 on his September 1957 separation 
examination.  Moreover, he checked the boxes on the 
concurrent Reports of Medical History to indicate he had not 
experienced high or low blood pressure.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the veteran's current hypertension to active service.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disability to the 
veteran's military service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, these benefits 
sought on appeal must be denied.


II.  New and Material Evidence

Service connection was previously denied for an acquired 
psychiatric disorder other than PTSD by a March 1973 rating 
decision.  Thereafter, a subsequent September 1993 rating 
decision found that new and material evidence had not been 
received to reopen the claim of service connection for a 
nervous condition.  The veteran was informed of both of these 
decisions, including his right to appeal, and he did not 
appeal.  Consequently, these decisions are final.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder other than PTSD.

The evidence on file at the time of the last prior denial 
included the veteran's service medical records, as well as 
post-service medical records which cover a period through 
1993.

The Board notes that the veteran's service medical records 
did not indicate any findings of an acquired psychiatric 
disorder.  For example, his psychiatric condition was 
clinically evaluated as normal on both his October 1954 
enlistment examination and his September 1957 separation 
examinations.  Further, on concurrent Reports of Medical 
History, the veteran checked the boxes to indicate he had not 
experienced depression or excessive worry, loss of memory or 
amnesia, nor nervous trouble of any sort.

The post-service medical records do show findings of an 
acquired psychiatric disorder.  For example, a March 1973 VA 
psychiatric examination diagnosed depressive reaction.  A 
subsequent April 1993 VA psychiatric examination diagnosed 
dysthymia.  However, no competent medical evidence was of 
record which related the findings of an acquired psychiatric 
disorder to active service.  

The March 1973 rating decision denied service connection for 
a nervous disorder, in essence, because it found the 
condition was not incurred in or aggravated by active 
service.  A similar finding was made in the subsequent 
September 1993 rating decision when it concluded new and 
material evidence had not been received to reopen the 
previously denied claim.

The Board notes that the evidence received since the last 
prior denial includes additional statements from the veteran, 
as well as additional post-service medical records which 
cover a period through 2004.  In pertinent part, the Board 
notes that this evidence is "new" to the extent it was not 
of record at the time of the last prior denial.  
Nevertheless, the veteran's contentions essentially reiterate 
those he made at the time of the last prior denial.  
Moreover, while the additional medical records continue to 
show he has psychiatric problems, there is still no competent 
medical opinion which relates the current disability to 
active service.  As such, the additional evidence is 
cumulative and redundant of that which was of record at the 
time of the last prior denial.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).

In view of the foregoing, the Board finds that although the 
evidence received since the last prior denial of service 
connection for a psychiatric disorder was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has not been received in 
accord with 38 C.F.R. § 3.156(a).  

Inasmuch as new and material evidence has not been received, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  Moreover, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to service connection for a disability manifested 
by chest pain is denied.

Entitlement to service connection for arterial hypertension, 
claimed as heart condition, is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, the benefit 
sought on appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


